              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:21-cv-00379-MR
               CRIMINAL CASE NO. 3:01-cr-00125-MR-1


RICKY DONELL ABNER,             )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
UNITED STATES OF AMERICA,       )                 ORDER
                                )
              Respondent.       )
_______________________________ )

      THIS MATTER is before the Court on Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody. [Doc. 1].

I.    BACKGROUND

      Petitioner pleaded guilty to possession of a firearm during and in

relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (Count

Three), and possession of a firearm by a felon, in violation of 18 U.S.C. §

922(g)(1) (Count Four). [Criminal Case No. 3:01-cr-00125-MR (“CR”) Docs.

15, 17]. Petitioner was sentenced to a total of 75 months’ imprisonment

followed by three years of supervised release in a Judgment entered on May

21, 2002. [CR Doc. 29].



         Case 3:21-cv-00379-MR Document 2 Filed 08/02/21 Page 1 of 3
      An arrest warrant was issued on July 6, 2009 for violations of

Petitioner’s supervised release. [CR Doc. 48]. Petitioner admitted violating

supervised release and, in a Judgment entered on April 28, 2010, he was

sentenced to 30 months’ imprisonment followed by 12 months of supervised

release. [CR Doc. 62]. Petitioner’s supervision expired on October 24, 2012.

[See Criminal Case No. 3:13-cr-00171-RJC, Doc. 16: PSR at ¶ 29].1

      Petitioner filed the instant pro se Motion to Vacate his 2002 convictions

pursuant to 28 U.S.C. § 2255 on July 19, 2021.2

II.    DISCUSSION

      Section 2255 provides that “[a] prisoner in custody under sentence of

a court established by Act of Congress” may move to vacate, set aside, or

correct his sentence. 28 U.S.C. § 2255(a). The United States Supreme

Court has interpreted the § 2255 “in custody” language as “requiring that the

habeas petitioner be ‘in custody’ under the conviction or sentence under




1  In Criminal Case No. 3:13-cr-00171-RJC, Petitioner pleaded guilty to two counts of
possession with intent to distribute cocaine base for which he was sentenced to 57
months’ imprisonment and three years of supervised release. [Criminal Case No. 3:13-
cr-00171-RJC, Doc. 18]. His sentence was subsequently reduced to 46 months’
imprisonment. [Id., Doc. 23]. The Bureau of Prisons’ website indicates that Petitioner was
released on September 15, 2016. See https://www.bop.gov/mobile/find_inmate/byname
.jsp#inmate_results (accessed on July 28, 2021). Thus, Petitioner’s term of supervised
release would have ended in approximately September 2019.

2See Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prisoner mailbox rule);
Rule 3(d), 28 U.S.C. foll. § 2255 (addressing inmate filings).
                                            2

          Case 3:21-cv-00379-MR Document 2 Filed 08/02/21 Page 2 of 3
attack at the time his petition is filed.” Maleng v. Cook, 490 U.S. 488, 490-

91 (1989) (discussing the “in custody” requirement of 28 U.S.C. § 2254)

(citing Carafas v. LaVallee, 391 U.S. 234, 238 (1968)). Once a prisoner’s

sentence has completely expired, he is not “in custody” notwithstanding any

collateral consequences of the sentence, which “are not themselves

sufficient to render an individual ‘in custody’ for the purpose of a habeas

attack on it.” Maleng, 490 U.S. at 492. The “in custody” requirement is

jurisdictional. Id. at 490.

      Petitioner was sentenced to 30 months’ imprisonment followed by 12

months of supervised release on April 28, 2010. [CR Doc. 62]. The sentence

has completely expired, as he finished his term of supervision on October

24, 2012.    Accordingly, it appears that Petitioner cannot satisfy the “in

custody” requirement, and the Court lacks jurisdiction over this action. See

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.”).

      IT IS THEREFORE ORDERED that the Petitioner’s Motion to Vacate

[Doc. 1] is DENIED AND DISMISSED on the grounds that the Petitioner is
                                 Signed: August 2, 2021
no longer in custody.

      IT IS SO ORDERED.




                                        3

         Case 3:21-cv-00379-MR Document 2 Filed 08/02/21 Page 3 of 3
